BERANEK, Judge.
Plaintiff appeals from the dismissal of an action to foreclose a mechanic’s lien. The case was called for a non-jury trial and plaintiff began the presentation of evidence. While presenting the direct testimony of the first witness, an objection to an offered document was made by defendant. This objection prompted a discussion of the case between the Court and counsel. At the conclusion of this discussion the Court dismissed the matter in its entirety. We find the dismissal at this stage of the trial to have been premature and erroneous. See Rule of Civil Procedure 1.420(b); Rath Co. v. Sun Coast Fruit Company, 186 So.2d 806 (Fla. 3d DCA 1966); and Sapp v. Redding, 178 So.2d 204 (Fla. 1st DCA 1965). The order of dismissal below is reversed and the matter remanded for further proceedings.
REVERSED AND REMANDED.
DOWNEY, C. J., and DAUKSCH, J., concur.